Citation Nr: 1815564	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-16 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a blood disability also claimed as leukopenia, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for acne of the face, back of head, and neck, also claimed as chloracne, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Leukopenia is not a disability eligible for service connection.

2.  A skin disability is not related to exposure to herbicides or otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a blood disability also claimed as leukopenia, to include as due to exposure to herbicide agents, have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for acne of the face, back of head, and neck, also claimed as chloracne, to include as due to exposure to herbicide agents, have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims service connection for a blood disability and for a skin disability, both as due to exposure to herbicide agents.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain diseases with a relationship to herbicide agent exposure, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for a disability of the blood or skin.  No such abnormalities were noted at his December 1970 separation examination.

Private treatment records reflect that from February 2003 to August 2008 the Veteran was treated by his private dermatologist for various diagnoses of rosacea and acne.  At no time was he diagnosed with chloracne.

VA treatment records reflect that in October 2012 the Veteran reported acne and boils not responding to treatment.  He specifically made reference to a boil at the back of his neck for 5 weeks which had recently worsened.  He was diagnosed with acne.  He also reported night sweats which were related to low white blood cell count.  At a November 2012 dermatology consultation he was diagnosed with pustular rosacea and cystic acne.  There was no evidence of chloracne on a physical examination.

In his January 2013 notice of disagreement, the Veteran reported that he noticed severe acne ever since returning from Vietnam in 1971.  He stated that his VA doctor told him that his low white blood cell count and acne could have been caused by Agent Orange.

VA treatment records reflect that a May 2013 blood test showed previously documented asymptomatic mild leukopenia, essentially unchanged from previous values.  In September 2013 he requested additional medication for another skin break-out.

In a September 2013 statement, the Veteran's private physician stated that he had been diagnosed with leukopenia of an unknown origin.  The physician stated that it was at least as likely as not that it could be related to Agent Orange.  An attached April 2011 private treatment record noted a diagnosis of leukopenia of unknown origin.

In a March 2014 statement, the Veteran's private dermatologist stated that he had been a patient and had received numerous treatments for an acne condition.

In a March 2014 statement, the Veteran stated his belief that his leukopenia was caused by exposure to Agent Orange at an ammunition dump in Vietnam.  He stated that his leukopenia causes chills during the day and sweats at night.  He stated that no one in his family has had symptoms of acne or leukopenia.

The Board finds that leukopenia is a laboratory finding and is thus not a disability eligible for service connection under VA regulations.  See 61 Fed. Reg. 20440, 20445  (May 7, 1996) (supplementary information preceding revisions to criteria for evaluating endocrine system indicating that hyperlipidemia, elevated triglycerides, and elevated cholesterol "are actually laboratory test results, and are not, in and of themselves, disabilities").  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 447 (1995).  Furthermore, while the Veteran attributes several symptoms to his leukopenia, there is no medical evidence that such symptoms are related to his low white blood cell count.  Rather, VA treatment records from May 2013 indicate that the Veteran's leukopenia is mild and asymptomatic.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability and service connection must therefore be denied.

The Board further finds that the evidence weighs against a finding that a skin disability is related to exposure to herbicides or is otherwise related to service.  As to direct service connection, while the Veteran states that he had skin trouble since returning from Vietnam, such trouble is not reflected in his service treatment records, and no skin abnormality was noted in his December 1970 separation examination after returning from Vietnam.  The Board finds these contemporaneous treatment records more probative than the Veteran's recollections more than 40 years later.  As to exposure to herbicide agents, the Veteran has not been diagnosed with a condition entitled to presumptive service connection under 38 C.F.R. §§ 3.307, 3.309(e).  While he has been diagnosed with acne, there is no medical evidence that he has been diagnosed with chloracne, the claimed condition which is entitled to such presumption.  In any event, even a diagnosis of chloracne must arise within one year of exposure to herbicide agents to be entitled to presumptive service connection.  See 38 C.F.R. § 3.307(a)(6)(ii), and there is no evidence of such a diagnosis in the claims file.  The Board notes that, absent a presumption based on service in Vietnam, the Veteran may establish service connection on a direct basis if the evidence shows that his current skin disability was, in fact, caused by exposure to herbicide agents or some other incident of service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The only evidence that his current skin condition is related to herbicide agents, however, is his own speculative statements, for which he provides no basis of knowledge.  There is no medical evidence in the record linking a current skin disability to exposure to herbicide agents.  For these reasons, the Board further finds that the evidence weighs against a finding that a skin disability is related to exposure to herbicides or is otherwise related to service.  Service connection is therefore denied.


ORDER

Service connection for a blood disability also claimed as leukopenia, to include as due to exposure to herbicide agents, is denied.

Service connection for acne of the face, back of head, and neck, also claimed as chloracne, to include as due to exposure to herbicide agents, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


